                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

Cavasseaire Tidell Dykes,

                       Petitioner,   Case No. 17-cv-13617

v.                                   Judith E. Levy
                                     United States District Judge
Randall Haas,
                                     Mag. Judge Anthony P. Patti
                    Respondents.

________________________________/

OPINION AND ORDER DENYING PETITIONER’S MOTION TO
EXPAND THE RECORD [16] AND MOTION FOR EVIDENTIARY
                  HEARING [18]

     Michigan state prisoner Cavasseaire Tidell Dykes filed a petition

for a writ of habeas corpus under 28 U.S.C. § 2254. He challenges his

convictions for first-degree home invasion, Mich. Comp. Laws §

750.110a(2), felon in possession of a firearm, Mich. Comp. Laws

§750.224f, felonious assault, Mich. Comp. Laws § 750.82, possession of a

firearm during commission of a felony, Mich. Comp. Laws § 750.227b,

unlawful imprisonment, Mich. Comp. Laws § 750.349b, and domestic

violence, Mich. Comp. Laws § 750.81(2).     Now before the Court are

Petitioner’s Motion to Expand the Record (ECF No. 16) and Motion for
Evidentiary Hearing (ECF No. 18). The Court denies the motions because

the state court adjudicated these claims on the merits.

     Petitioner seeks to expand the record to include the following

documents related to the criminal history of the victim in his case, Kellie

Diann Jackson: nine Flint Police Department records related to criminal

charges filed against Kellie Diann Jackson (including booking cards,

arrest reports, and citations); a Flint Police Department “Detail Call for

Service Report” related to a 2009 emergency call placed by Jackson; and

Freedom of Information Act requests by Petitioner. (ECF No. 16,

PageID.1355-1357.) Petitioner argues that these documents will support

his claims that the prosecutor withheld evidence of Jackson’s criminal

history, which included crimes involving dishonesty, and that his

attorney was ineffective in failing to discover Jackson’s criminal history.

He also seeks an evidentiary hearing to present evidence supporting

these claims. (ECF No. 18.)

     Rule 7 of the Rules Governing Section 2254 Cases allows parties to

expand the record with leave of the court by “submitting additional

materials relating to the petition.” Rules Governing § 2254 Cases, Rule

7. Under Rule 8, the Court must “determine whether an evidentiary


                                    2
hearing is warranted” after reviewing the relevant state court record,

petition, and answer. Rules Governing § 2254 Cases, Rule 8. But when

a claim has been adjudicated on the merits in state court, the Court must

limit habeas review to the record that was before the court that

adjudicated the claim on the merits. 28 U.S.C. § 2254(d)(1); Cullen v.

Pinholster, 563 U.S. 170, 180 (2011). The Michigan Court of Appeals

addressed the merits of Petitioner’s prosecutorial misconduct and

ineffective assistance of counsel claims. See People v. Dykes, No. 323944,

2016 WL 716789 (Mich. Ct. App. Feb. 23, 2016). Therefore, the Court

must decide these claims on the record that was before the Michigan

Court of Appeals.

     Section 2254(e)(2) does not change this result. 28 U.S.C. §

2254(e)(2) allows a federal district court to hold an evidentiary hearing

under limited circumstances. But as the Supreme Court suggested in

Cullen and as the Sixth Circuit later recognized, 28 U.S.C. § 2254(e)(2)

applies only “where § 2254(d) does not federal bar habeas relief.” See

Cullen v. Pinholster, 563 U.S. at 185; Hodges v. Colson, 727 F.3d 517, 541

(6th Cir. 2013). 28 U.S.C. §§ 2254(d)(1) and (e)(2) “ensure that ‘[f]ederal

courts sitting in habeas are not an alternative forum for trying facts and


                                    3
issues which a prisoner made insufficient effort to pursue in state

proceedings.’” Cullen, 563 U.S. at 187 (quoting Williams v. Taylor, 529

U.S. 420, 437 (2000)). Petitioner’s request for an evidentiary hearing

under 2254(e) is premature. The Court will limit its § 2254(d) review to

the record that was before the Michigan Court of Appeals. If the Court

finds that § 2254(d) does not bar habeas relief, Petitioner may renew, and

the Court will reconsider, his motions.

     For the reasons stated, the Court DENIES Petitioner’s Motion to

Expand the Record (ECF No. 16) and Motion for Evidentiary Hearing

(ECF No. 18).

     IT IS SO ORDERED.

Dated: March 12, 2020                     s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 12, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager



                                    4
